Name: Commission Regulation (EC) NoÃ 544/2007 of 16 May 2007 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Baena (PDO))
 Type: Regulation
 Subject Matter: consumption;  Europe;  marketing;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 17.5.2007 EN Official Journal of the European Union L 129/10 COMMISSION REGULATION (EC) No 544/2007 of 16 May 2007 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Baena (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) and Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined the application from Spain for approval of an amendment to the specification for the protected designation of origin Baena registered by Commission Regulation (EC) No 1107/96 (2). (2) Since the amendment in question is not minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission published the amendment application in the Official Journal of the European Union as required by Article 6 of that Regulation (3). As no statement of objection within the meaning of Article 7 of Regulation (EC) No 510/2006 has been sent to the Commission, the amendment should be approved, HAS ADOPTED THIS REGULATION: Article 1 The specification for the designation of origin Baena is hereby amended in accordance with Annex I to this Regulation Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 148, 21.6.1996, p. 1. Regulation last amended by Commission Regulation (EC) No 2156/2005 (OJ L 342, 24.12.2005, p. 54). (3) OJ C 321, 31.12.2003, p. 49 and OJ C 139, 14.6.2006, p. 21. ANNEX I AMENDMENT APPLICATION COUNCIL REGULATION (EC) No 510/2006 Amendment application pursuant to Article 9 and Article 17(2) BAENA EC No: ES/PDO/117/0069/07.10.2003 PDO (X) PGI ( ) Amendments(s) requested: Heading(s) in the specification:  Specification heading:  Ã¯   Name of product  Ã¯   Description of product  Geographical area:  Ã¯   Proof of origin:  Ã¯   Method of production:  Ã¯   Link:  Ã¯   Labelling:  Ã¯   National requirements  Amendments: In the paragraph Production, where the following text appears: The olive oil production area covered by the designation of origin Baena  is made up of land located in the municipalities of Baena, Castro del RÃ ­o, Luque, DoÃ ±a Mencia, Nueva Carteya and Zuheros, Cabra  should be added. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs BAENA EC No: ES/PDO/117/0069/07.10.2003 PDO (X) PGI ( ) This summary sets out the main points of the product specification for information purposes. 1. Responsible department in the member state: Name SubdirecciÃ ³n General de Calidad y PromociÃ ³n Agroalimentaria. DirecciÃ ³n General de Industria Agroalimentaria y AlimentaciÃ ³n. SecretarÃ ­a General de Agricultura y AlimentaciÃ ³n. Ministerio de Agricultura, Pesca y AlimentaciÃ ³n Address: Infanta Isabel 1o E 20871 Madrid Tel: 34 91 34 753 94 Fax: 34 91 34 7 54 10 E-mail: sgcaproagro@mapya.es 2. Group: Name : Consejo Regulador de la D.O.Baena Address : Avda. de la ConstituciÃ ³n, s/ 1485 Municipio  Baena (CÃ ³rdoba) Tel : 34 957 69 11 21 Fax : 34 957 69 11 10 E-mail : olivavirgen@dobaena.com Composition : Producers/processors (X) Other ( ) 3. Type of product: Class 1.5.  Oils and fats  Extra virgin olive oil 4. Specifications (Summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Product name: Baena 4.2. Description: Extra virgin olive oil obtained from olives of the varieties Picudo, CarrasqueÃ ±o de CÃ ³rdoba, Lechin, ChorrÃ ºo or Jarduo, Pajarero, Hojiblanco and Picual. Acidity between 0,4 and 1, Maximum peroxide value of 15. Moisture 0,1 %. Impurities: no more than 0,1 %. Pleasant taste, sweet, reminiscent of almonds. 4.3. Geographical area: Comprises the municipalities of Baena, Cabra, Castro del RÃ ­o, DoÃ ±a MencÃ ­a, Luque, Nueva Carteya and Zuheros, in the Province of CÃ ³rdoba. 4.4. Proof of origin: Olives of the varieties authorised, from registered olive groves; oil is extracted and packed in registered plants under the supervision of the Regulatory Board. Packs are marked with the guarantee back label issued by the Regulatory Board. 4.5. Method of production: The oil is extracted from healthy, clean olives using appropriate extraction techniques which do not detract in any way from the products characteristics. 4.6. Link: Brown, calcareous soil, loamy in texture and consisting of triassic marl. Temperate continental climate. Supervised cultivation, collection and production. 4.7. Inspection body: Name : Consejo Regulador de la DenominaciÃ ³n Origen Baena Address : Carretera de FuentidueÃ ±a, s/n. Apartado de Correos 92 14850 Baena (CÃ ³rdoba) TÃ ©l :  Fax :  E-mail :  The Regulatory Board for the Baena designation of origin meets the requirements laid down in standard EN-45011. 4.8. Labelling: The words DenominaciÃ ³n de Origen Baena  (Baena designation of origin) shall be indicated prominently. The labels shall be authorised by the Regulatory Board, which shall also number and issue the back labels.